Per Curiam.
Appellant’s counsel on appeal has moved for permission to withdraw pursuant to the authority of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396 (1967) because of his belief that the appeal is without merit and frivolous. Following receipt of his counsel’s motion to withdraw and the brief in support thereof, appellant moved for dismissal of counsel.
The granting of probationary status, which is the sole issue on this appeal, rests almost exclusively with the trial judge. State v. Riddell, 75 Wn.2d 85, 449 P.2d 97 (1968); State v. Skinner, 3 Wn. App. 367, 475 P.2d 129 (1970). We have examined the record, including appellant’s pro se brief, and have determined that the trial court’s refusal to grant probation was neither arbitrary nor capricious, but was well within the sound exercise of judicial discretion. The appeal is frivolous, appointed counsel’s motion to withdraw is granted and the appeal is dismissed.